[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION
This cause is an accelerated appeal from a Butler County Court of Common Pleas judgment entry affirming a Butler County Board of Zoning Appeals ("BCZA") decision to deny appellant's applications for a building permit and zoning certificate.
The assignment of error is overruled for reason that the trial court's decision is supported by a preponderance of reliable, probative, and substantial evidence.  See Kisil v. Sandusky (1984), 12 Ohio St.3d 30,34.  Nonconforming uses are disfavored in law, and local governments may prohibit the expansion, or substantial alteration, of a nonconforming use in an attempt to eradicate that use.  See Beck v. Springfield Twp. Bd. ofZoning Appeals (1993), 88 Ohio App.3d 443.  The trial court determined that appellant's request to erect a new double-sided screen and two projection booths would constitute an expansion of a nonconforming use and therefore was properly denied by BCZA. The trial court found that the addition of the proposed structures would substantially change the use of the area upon which they would be built from a periodic overflow parking area to a principal parking and viewing area.  Although on appeal appellant argues that the evidence should be construed differently, where evidence may be interpreted in more than one way, an appellate court must construe it consistently with the trial court's judgment.  Gerijo, Inc.v. Fairfield (1994), 70 Ohio St.3d 223, 226, certiorari denied,513 U.S. 1150, 115 S.Ct. 1101.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.  Costs to be taxed to appellant.
  __________________________________ Stephen W. Powell, Presiding Judge
William W. Young, Judge and Anthony Valen, Judge.